Citation Nr: 1728286	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO. 12-27 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include left arm poikiloderma.

2. Entitlement to service connection for a lung disorder.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for a right ankle disability.


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty from August 1976 to August 1980, and under other than honorable conditions from August 1982 to April 1984. A September 2010 administrative decision determined the August 1982 to April 1984 term of service to be dishonorable for VA purposes and a bar to benefits administered by the VA due to the Veteran's pattern of willful and persistent misconduct in service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2016, the Veteran was scheduled for a travel board hearing; however, the record reflects that the Veteran did not appear for the scheduled hearing, nor did he provide any reason for his failure to attend or request that the hearing be rescheduled. Accordingly, the request for a hearing is considered withdrawn. 38 C.F.R. § 20.704(d) (2016). 

In September 2016, the Board remanded the issues for further development to include VA examinations and opinions. The issues have been returned to the Board for further appellate review.


FINDINGS OF FACT

1. The competent and probative evidence of record does not show that the Veteran's skin disorder, to include left arm poikiloderma, is related to service.

2. The competent and probative evidence of record does not establish that a lung disorder had onset in service, is causally related to service, or was caused or aggravated by service.

3. The competent and probative evidence of record is against a finding that a headache condition manifest in service or is otherwise etiologically related to the Veteran's service. 

4. The competent and probative evidence of record does not establish that the Veteran's current right ankle disorder had onset in service, is causally related to service, or was caused or aggravated by service.


CONCLUSIONS OF LAW

1. The criteria for service connection a skin disorder have not been met. 38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for a lung disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for service connection for headaches have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. The criteria for service connection for a right ankle disorder have not been met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). In this case, VA's duty to notify was satisfied by letters in February 2008, March 2011, June 2012, and September 2012. See 38 U.S.C.A. §§ 5102, 5103, 5103A, (West 2014); 38 C.F.R. § 3.159 (2016); see also the Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The duty to assist was met through the collection of pertinent treatment records. The Board remanded these matters in September 2016 to afford the Veteran adequate VA examinations; however, as discussed in more detail below, the Veteran failed to report for the scheduled examinations and has not made any attempt to show good cause or explain why he missed his scheduled examinations. While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190 (1991). VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role. Turk v. Peake, 21 Vet. App. 565, 568 (2008). Therefore, a remand for additional VA examinations is not warranted as to the claims for service connection.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Skin Disorder

The Veteran contends that he has a current skin disorder that is related to service. Specifically, the Veteran asserts that while assigned to the USS Shreveport, the USS Saginaw, and the USS Badger he was exposed to harmful chemicals, including paints while performing his duties as a painter, and possibly Agent Orange. 

The Veteran's service treatment records (STRs) reflect that he was treated for facial acne and dermatitis, as well as a persistent rash below his upper lip diagnosed as acne in 1977, 1978, and 1980. The Veteran also had treatment for a left arm rash in September and December 1982 and April 1983, during a period of service dishonorable for VA purposes, and for left forearm lesions in October 1983, which were diagnosed as cholinergic urticarious. 

Private treatment records indicate ongoing treatment for skin disorders and diagnoses including lichen sclerosus et atrophicus vs. morphea vs. poikiloderma vs. infiltrative process, pyoderma, and dermatitis. 

At an October 2010 VA examination, the Veteran reported that he has had a skin rash on his arms, face, neck, and chest since 1976, during his first period of service. After reviewing the claims file, the examiner diagnosed poikiloderma of the left arm. The examiner opined that it was at least as likely as not the Veteran's chronic left arm rash is a continuation of the treatment he had while on active duty. The rationale provided was that the Veteran has had the rash for a period of years during service on the left forearm, and a biopsy had been planned but not completed due to a deployment. The examiner went on to state that according to private treatment records, the Veteran continued to have a chronic rash on the left forearm, which was shown on biopsy to be poikiloderma.

Unfortunately, the opinion provided by the October 2010 VA examiner is inadequate. The examiner's opinion is based entirely on a left forearm rash that was not treated or diagnosed until the Veteran's second period of service, which has been determined to be a dishonorable period of service. VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12(a) (2016).

In a September 2016 Board decision, the Board remanded the issue for a new VA examination and opinion that considered only whether the onset of symptoms for any current skin disorder began during the Veteran's first and honorable period of service. The remand also informed the Veteran that it is his responsibility to report for all examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). Additionally, the Board instructed the AOJ to have the Veteran clarify whether he was asserting exposure to herbicides such as Agent Orange during his military service, to allow the examiner determine whether any current skin disorder was related to such claimed exposure. The Board notes that the Veteran was asked in a January 2017 correspondence to provide information on how his military duties exposed him to herbicides. The Veteran did not reply to the request for information. 

Per the remand instructions, the Veteran was scheduled for a new VA examination in March 2017; however, he did not show up for the examination. The Veteran has not provided good cause for his failure to report to the VA examination, requested another examination, or argued that he did not receive notice of the examination. Under these circumstances, the Board finds that the Veteran failed to report for the VA examination without good cause. The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim. Wood v. Derwinski, 1 Vet. App. 406 (1991). Where entitlement to a benefit cannot be established or confirmed without a VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. §§ 3.655 (a)-(b) (2016). In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion. As VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Here, upon review of all evidence currently of record, the Board concludes that there is no competent evidence of record to establish that any current skin disorder had its onset in, or is otherwise related to, the Veteran's honorable first period of service. Although medical evidence confirms that the Veteran currently experiences a skin disorder, and he has reported that he first experienced symptoms of a skin disorder in service, there is no competent and probative evidence establishing a nexus between his in-service complaints and the current diagnosis. The Veteran did not attend the scheduled VA examination that may have provided pertinent information necessary to adjudicate the claim. Accordingly, the claim must be denied. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Lung Disorder

The Veteran contends that he has a lung disorder that was caused by exposure to chemicals during service, including paints and primers used in his job as a painter. During a September 2013 Decision Review Office hearing, the Veteran reported that he began having breathing problems six months after being assigned to the USS Saginaw. He stated that the problems began during his first period of service, he was given an inhaler, and he has continued to have breathing problems since that time. 

The Veteran's STRs reflect that in his July 1980 Report of Medical History, he checked "yes" for having a history of asthma, and the examiner noted a history of asthma since age 3. His separation examination found normal lungs and chest. 

In April 1984, during the Veteran's second period of service, he received treatment for wheezing and coughing and was diagnosed with chronic airflow obstruction secondary to a combination of asthma and smoking. At the time the Veteran reported having a history of asthma as a child but had not experienced any wheezing since he was 10 years old. 

Based on the above, in the September 2016 decision, the Board found that there was evidence that the Veteran had a respiratory disorder which preexisted his first period of service and that he may have had increased symptomatology during that period of service. The Board remanded the issue for a medical opinion to determine whether the Veteran clearly and unmistakably had a respiratory disorder which preexisted his first period of service and whether that disorder was aggravated beyond its natural progression.

Per the remand instructions, the Veteran was scheduled for a VA examination in March 2017; however, he did not show up for the examination. The Veteran has not provided good cause for his failure to report to the VA examination, requested another examination, or argued that he did not receive notice of the examination. Under these circumstances, the Board finds that the Veteran failed to report for the VA examination without good cause. The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim. Wood v. Derwinski, 1 Vet. App. 406 (1991). Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. §§ 3.655 (a)-(b) (2016). In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion. As VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Here, even presuming that the Veteran was sound at entry into his first period of service, there is no competent evidence of record to establish that any current lung disorder had its onset in, or is otherwise related to the Veteran's honorable first period of service. Although the Veteran has reported that he currently experiences a respiratory disorder, and that he first experienced symptoms of a respiratory disorder in service, there is no competent and probative evidence establishing a nexus between his in-service complaints and any currently diagnosed lung disorder. The Veteran did not attend the scheduled VA examination that may have provided pertinent information necessary to adjudicate the claim. Accordingly, the Veteran's claim must be denied. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Headaches

The Veteran contends that service connection is warranted for a chronic headache disorder that he asserts began in service. A review of his STRs shows that in March 1980, during his first period of service, the Veteran was treated for chronic right temporal headaches which he reported had been occurring for the past three and a half years. In July and November 1982, during the dishonorable period of service, the Veteran complained of right sided headaches and was diagnosed with tension headaches. 

During a September 2011 VA examination, the Veteran reported his headaches began in 1976. After taking a history of the Veteran's headaches and completing an examination, the examiner opined that the Veteran's current headaches were not caused by or a result of military duty. The rationale provided was that "the Veteran had a total of two headaches documented during military duty," that he did not have a chronic headache condition diagnosed during active duty and the two episodic headaches he did have resolved, and that there were no medical records documenting a chronic or continuing headache condition after discharge.

In the September 2016 Board decision, the Board found the September 2011 VA opinion and rationale to be inadequate as the opinion was based on an inaccurate factual premise. While the examiner noted the March 1980 in-service complaints of headaches that were reported to have persisted for the past three and a half years, the examiner's opinion was based on two complaints of headaches, one in July 1982 and the other in November 1982. Since the opinion did not take into account the evidence that indicated the Veteran's headaches were chronic and had been occurring over a long period of time, the issue was remanded for a new VA examination and opinion. See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).

Per the remand instructions, the Veteran was scheduled for a new VA examination in March 2017; however, he did not show up for the examination. The Veteran has not provided good cause for his failure to report to the VA examination, requested another examination, or argued that he did not receive notice of the examination. Under these circumstances, the Board finds that the Veteran failed to report for the VA examination without good cause. The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim. Wood v. Derwinski, 1 Vet. App. 406 (1991). Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. §§ 3.655 (a)-(b) (2016). In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion. As VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

There is no competent evidence of record to establish that any current headache disorder had its onset in, or is otherwise related to the Veteran's honorable first period of service. Although medical evidence confirms that the Veteran currently experiences a headache disorder, and he has reported that he first experienced headaches in service, there is no competent and probative evidence establishing a nexus between his in-service complaints and the current diagnosis. The Veteran did not attend the scheduled VA examination that may have provided pertinent information necessary to adjudicate the claim. Accordingly, the Veteran's claim must be denied. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Right Ankle Disorder

Lastly, the Veteran contends that he has a right ankle disability that had its onset on active duty. Specifically, during a September 2013 DRO hearing, the Veteran reported that he injured his ankle playing basketball in 1979. He stated that at the time of the injury he was given a brace, an ice pack, and pain medication. The Veteran testified that he has continued to have recurring problems with his ankle, to include swelling, since the injury.

The Veteran's August 1976 entrance examination found normal lower extremities and feet. In March 1979, the Veteran was treated for a moderate sprain of the right ankle. X-rays showed soft tissue swelling without evidence of bone or joint abnormality. The July 1980 Report of Medical History did not note any lameness or foot trouble. At the July 1982 entrance examination for his second period of service, the Veteran reported that he broke his ankle in 1974, prior to active duty, while playing football, and a right ankle fracture was noted.

At an October 2010 VA examination, the Veteran reported that he sprained his ankle several times in service. The VA examiner noted that the Veteran's service treatment records showed that he had broken his right ankle playing football in 1974, and that the August 1976 enlistment noted a right lower leg fracture at age 12. The examiner noted that in March 1979, the Veteran was treated for a moderate right ankle sprain. After examination of the Veteran's ankle, the examiner diagnosed right ankle sprain and right ankle fracture prior to service. The examiner opined that the Veteran's right ankle disability was less likely than not a continuation of treatment received while on active duty or permanently aggravated beyond normal progression by service. He wrote that the Veteran had a preexisting right ankle fracture years before enlistment and that the right ankle sprain he incurred during service appeared to be short term and self-limited. The examiner further stated that there was no evidence to support a long-term worsening of the preexisting condition.

In the September 2016 Board decision, the Board found the October 2010 VA examiner used the wrong standard when providing an opinion on whether the Veteran clearly and unmistakably had a preexisting right ankle disability that was made worse by his first period of active duty service. The Board noted that the examiner appeared to rely on the July 1982 entrance examination on which the Veteran reported he had broken his right ankle in 1974, prior to entry onto active duty, while playing football. However, the July 1982 entrance examination was conducted in conjunction with the period of service that has been determined to be dishonorable. The August 1976 entrance examination for the Veteran's first and honorable period of service shows normal lower extremities and does not list a right lower leg fracture or injury. The issue was remanded for a new VA examination and opinion using the correct standard regarding whether the Veteran clearly and unmistakably had a preexisting right ankle disability which was made worse by his first period of active service. 

Per the remand instructions, the Veteran was scheduled for a new VA examination in March 2017; however, he did not show up for the examination. The Veteran has not provided good cause for his failure to report to the VA examination, requested another examination, or argued that he did not receive notice of the examination. Under these circumstances, the Board finds that the Veteran failed to report for the VA examination without good cause. The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim. Wood v. Derwinski, 1 Vet. App. 406 (1991). Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. §§ 3.655 (a)-(b) (2016). In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion. As VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Here, even presuming that the Veteran was sound at entry into his first period of service, there is no competent evidence of record to establish that any current right ankle disorder had its onset in, or is otherwise related to, the Veteran's honorable first period of service. Although medical evidence confirms that the Veteran currently experiences a right ankle disorder, and he has reported that he first experienced problems with his right ankle in service, there is no competent and probative evidence establishing a nexus between his in-service complaints and the current diagnosis. The Veteran did not attend the scheduled VA examination that may have provided pertinent information necessary to adjudicate the claim. Accordingly, the Veteran's claim must be denied. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.



ORDER

Service connection for a skin disorder, to include left arm poikiloderma, is denied.

Service connection for a lung disorder is denied.

Service connection for a headache disorder is denied.

Service connection for a right ankle disorder is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


